Citation Nr: 0802840	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-24 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for obesity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from November 1971 to February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied service connection for obesity.  A Notice of 
Disagreement (NOD) was received in July 2005, and a Statement 
of the Case (SOC) was issued in May 2006.  The veteran 
perfected his appeal with the filing of a timely VA Form 9, 
Appeal to Board of Veterans' Appeals, in July 2006.  A 
Supplemental SOC (SSOC) was issued in August 2006.  The 
veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge via videoconference 
from the RO in June 2007.

The Board notes that by way of a December 1990 decision, the 
RO denied service connection for obesity, but solely on the 
basis that the condition was not secondary to service 
connected hypertension.  The current claim, brought on a 
direct service connection basis, was not addressed by the RO 
prior to April 2005.  It will be addressed by the Board on a 
de novo basis.  


FINDING OF FACT

Obesity is a congenital or developmental disorder; there is 
no current disease or disability diagnosed which manifests as 
obesity.


CONCLUSION OF LAW

Service connection for obesity is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Here, such notice 
was provided in a May 2006 SOC.

This means the duty to notify was not fully satisfied prior 
to the initial unfavorable decision on the claim by the 
Agency of Original Jurisdiction (AOJ).  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in November 2004 that fully addressed 
all four notice elements, and in an SOC issued in May 2006.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  The appellant 
was also asked to submit evidence and/or information in her 
or his possession to the AOJ.  The RO then issued an SOC in 
May 2006 which included information on how disability ratings 
and an effective date for the award of benefits are assigned, 
and addressed other notice elements as well.  The actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  The appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, and been given ample time to 
respond.  The AOJ also readjudicated the case by way of an 
SSOC issued in August 2006 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished, and 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained VA outpatient treatment records from 1979 
to 2005.  The veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned acting Veterans Law Judge.  In this case, no 
examination was requested specifically addressing the issue 
of service connection for obesity because obesity is 
considered a congenital or developmental disorder not subject 
to service connection.  Moreover, VA treatment records, 
private medical records, and VA examination reports in 
connection with other claims reveal no systemic disease or 
disorder which is manifested by obesity.  Significantly, 
neither the appellant nor his representative has identified 
(and the record does not otherwise indicate) any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  The file contains 
older private treatment records from Dr. O and Dr. F, but the 
veteran has not indicated such treatment has continued.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Obesity

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Here, the evidence clearly establishes that obesity was first 
noted in service.  Service treatment records document the 
veteran's height and weight on entry to service, and make no 
finding regarding his fitness for duty or any need to lose 
weight.  The veteran's weight is listed as 216 pounds.  In 
May 1975, at the time of the veteran's reenlistment, his 
weight was 220 pounds.  No notation was made of this being 
excessive, and the veteran was found fit for duty.  In August 
1978, service personnel records show the following:  a weight 
of 271 pounds; a 71 pound overage; and entry into a weight 
loss program.  This is the first indication of a weight 
problem.  A December 1978 memorandum states that the veteran 
had made unsatisfactory progress in weight loss.  The veteran 
was to be discharged for the convenience of the government as 
below physical standards due to obesity.  In January 1979, on 
separation examination, the veteran's weight was 273 pounds, 
or 73 pounds overweight under Navy standards.  This was 
described as exogenous obesity.

Treatment records, both private and VA, show continued 
reports of obesity since service.  At a March 2005 VA 
examination, the veteran's weight was 315 pounds.  At the 
June 2007 hearing, he stated that he weighed 297 pounds.

It is undisputed that there is a current finding of obesity, 
and that obesity was first noted in service.  However, 
service connection has been denied on the grounds that 
obesity is not recognized by VA as a disease or disability 
for which service connection may be granted on a direct 
basis.  Rather, obesity is a developmental or congenital 
condition which is specifically excluded by regulation, and 
is not subject to service connection.  38 C.F.R. § 3.303(c). 

The veteran argues that obesity is now recognized by some 
bodies as a disease, and that it should therefore be 
"service connectable".  At the June 2007 hearing, he cited 
positions taken by the National Institutes of Health (NIH) 
and Internal Revenue Service (IRS) that obesity is a disease.  
The veteran also noted that obesity can form the basis for 
claims of discrimination in American Disability Act (ADA) and 
Equal Employment Opportunity (EEO) complaints.  He also cites 
20 C.F.R. § 404.1525, subsection A.  This refers to Appendix 
1 to Subpart P of Section 404 of Social Security 
Administration (SSA) regulations, which call obesity a 
"medically determinable impairment."  The veteran maintains 
that VA must recognize obesity to be a disease and should 
grant service connection on a direct basis.

The authorities cited by the veteran, however, are not 
controlling on VA.  VA adjudication of veteran's benefits 
claims is governed by its own laws, regulations, and legal 
precedents.  It is noted as well that while the NIH and IRS 
(relying on the NIH) refer to obesity as a disease, other 
authorities consider obesity as either a risk factor in 
developing further conditions and disabilities (as at SSA), 
or have found that obesity alone is not a basis of claim (as 
with the ADA or EEOC).  These agencies and laws rely on 
"obesity plus" findings, and have repeatedly and 
consistently found merit with claims where obesity has caused 
or contributed to some impairment, either physical or legal, 
in conjunction with another diagnosed condition, and not 
standing alone.

The Board finds that obesity, in and of itself, is not a 
disease or disability subject to service connection.  
Instead, VA treats obesity as a sign or symptom of disease or 
disability, and considers it in assigning rating evaluations 
where appropriate.  Weight gain is considered in evaluating 
diseases such as Cushing 's syndrome or various thyroid 
disorders.  In these instances, it is not obesity which is 
service connected, it is the underlying disease.  Symptoms 
alone, without a finding of an underlying disorder, cannot be 
service connected.  Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).  Here, there is no medical evidence of 
any underlying service connected disease or disability which 
has resulted in obesity.  The diagnosis of exogenous obesity, 
in fact, is defined as obesity caused by overeating, and not 
by any metabolic or disease related condition.

Since direct service connection may not be established for 
exogenous obesity, the claim must be denied.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for obesity is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


